Name: Decision of the EEA Joint Committee No 84/96 of 20 December 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms
 Type: Decision
 Subject Matter: economic geography;  energy policy;  European construction;  environmental policy;  accounting
 Date Published: 1997-03-13

 13.3.1997 EN Official Journal of the European Communities L 71/44 DECISION OF THE EEA JOINT COMMITTEE No 84/96 of 20 December 1996 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Articles 86 and 98 thereof, Whereas Protocol 31 to the Agreement was amended, inter alia, by Decision of the EEA Joint Committee No 70/96 (1); Whereas Protocol 31 should be amended in order to allow for participation by the EFTA States in the promotion of energy efficiency in the Community, HAS DECIDED AS FOLLOWS: Article 1 Article 14 of Protocol 31 to the Agreement shall be replaced by the following: Article 14 Energy programmes and environment-related energy activities: 1. As from 1 January 1996, the EFTA States shall participate in the Community programme referred to in paragraph 5 (a) and in actions pursuant thereto. 2. As from 1 January 1996, the EFTA States shall participate in the Community programme referred to in paragraph 5 (b) and in actions pursuant thereto. 3. The EFTA/EEA States shall contribute financially to the programmes referred to in paragraph 5 (a) and (b), and to actions pursuant thereto, in accordance with Article 82 (1) (a) of the Agreement. 4. As from the start of the cooperation in the programmes referred to in paragraph 5 (a) and (b), and the actions pursuant thereto, the EFTA/EEA States shall participate fully in the EC committees which assist the European Commission in the management of such programmes and actions. 5. The Contracting Parties shall seek to strengthen cooperation in the framework of Community activities resulting from the following Community acts: (a) 393D 0500: Council Decision 93/500/EEC of 13 September 1993 concerning the promotion of renewable energy sources in the Community (Altener programme) (OJ No L 235, 18. 9. 1993, p. 41). (b) 396D 0737: Council Decision 96/737/EC of 16 December 1996 concerning a multiannual programme for the promotion of energy efficiency in the Community (SAVE II programme) (OJ No L 335, 24. 12. 1996, p. 50). Article 2 This Decision shall enter into force on 23 December 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. It shall apply from 1 January 1996. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 20 December 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) See page 43 of this Official Journal.